Citation Nr: 1619860	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Adam Luck, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to January 1968.  He died in April 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In her August 2009 VA Form 9, the appellant requested a Travel Board hearing.  In September 2011, she withdrew her request.  

In January 2013 the Board dismissed the claim for service connection for leukemia, to include as due to herbicide exposure, because the Veteran had died and, as a result, the Board had no jurisdiction as to that claim.  The Board remanded the claims for service connection for the cause of the Veteran's death to re-adjudicate the claim service connection for leukemia, to include as due to herbicide exposure, for the purpose of accrued benefits, and the claim for service connection for the cause of the Veteran's death was remanded for a medical opinion.  

Thereafter, a January 2014 Board decision denied service connection for acute myeloblastic leukemia, to include as due to herbicide exposure, for the purpose of accrued benefits, but again remanded the claim for service connection for the cause of the Veteran's death, to obtain records of Wake Forest University medical center and for an addendum to an August 2013 VA medical opinion.  

In July 2014 the Board referred the case to an Independent Medical Expert (IME) for a medical opinion and that opinion was rendered in August 2014 (although inadvertently misdated as August 2015). 

Based primarily upon the August 2015 IME opinion, a January 2015 Board decision denied the claim for service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court entered an Order in December 2015 vacating the January 2015 Board decision and remanded the case for further adjudication consistent with the JMR.  

The JMR stated that the Board had failed to adequately address whether the Veteran's coronary artery disease (CAD) should be  considered presumptively service-connected in light of the conceded exposure to herbicides and the fact that CAD is a presumptive condition listed under 38 C.F.R. § 3.309.  Further, while the Board found that "the Veteran is presumed to have been exposed to herbicides during active service in Vietnam," the parties agree that it failed to provide a statement of reasons or bases that considered whether the Veteran's noted, diagnosed, CAD should be presumptively service-connected in light of said conceded exposure and, if so, consider and explain whether additional development, including a medical opinion, was necessary in order to properly evaluate the theory that any service-connected CAD caused the documented multiple CVAs, which had been noted as "significant conditions contributing to [the veteran's] death."  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides during active service in Vietnam.  

2.  The Veteran died of septic shock as a consequence of neutropenia fever and gram-positive bacteremia and a contributing factor in his death was multiple cerebrovascular accidents due to coronary artery disease which was presumptively incurred due to inservice herbicide exposure.  


CONCLUSION OF LAW

Coronary artery disease was presumptively incurred inservice due to herbicide exposure and led to multiple cerebrovascular accidents that contributed to the Veteran's death.  38 U.S.C.A. §§ 1110, 1113, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Here, the appellant was provided all requisite notice under the Veterans Claims Assistance Act of 2000 (VCAA), to include all information needed to substantiate the claim and the respective evidence gathering duties.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The record reflects that the facts pertinent to the claim being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  While the JMR appears to have suggested that the Board should obtain a medical opinion in this case, the appellant's attorney has provided a medical opinion which addresses the very matter which was the rationale for the JMR and the Board finds that this medical opinion is adequate for a favorable determination in this case.  Accordingly, the Board will adjudicate the claim on the merits.


Background

The Veteran's service personnel records (STRs) indicate that he served in the Republic of Vietnam during the Vietnam War and, therefore, the Veteran is presumed to have been exposed to herbicides during service.  

Post-service medical records show the Veteran was diagnosed with acute myelogenous leukemia (AML) in June 2007 and treated for his condition until his death.  At the time of his death, the Veteran was not in receipt of service connection for any disorder.  He died in April 2008 of septic shock as a consequence of neutropenia fever and gram-positive bacteremia.  Significant conditions contributing to his death but not resulting in the underlying cause included AML, hypertension, benign prostatic hyperplasia, and multiple cardiovascular accidents (CVAs).   

The Veteran's treating physician, Dr. Leslie R. Ellis, M.D., noted in letters of January 2010 and March 2014 that the AML arose from a "previously undiagnosed myelodysplastic syndrome."  Dr. Ellis based this opinion on the Veteran's "cytogenetic abnormalities and the morphology of the cells seen on his diagnostic bone marrow biopsy."  Dr. Ellis observed that while the National Institute of Health (NIH) had not reported a confirmed link between presumed herbicide exposure and myelodysplastic syndrome, nor has it "completely ruled out the possibility of a causal relationship." 

In November 2010, a VA examiner stated that AML is not a lymphocyte B leukemia. Therefore the examiner opined that "there is no medical evidence that this veteran had a chronic B-cell leukemia." 

In August 2013 a VA examiner, pursuant to a January 2013 remand, concurred that there was "no link" between the Veteran's AML and B-cell leukemia. 

In February 2014, pursuant to the Board's January 2014 remand, a VA staff physician reviewed the record to in part determine whether the Veteran's CAD directly or indirectly cause the Veteran's death.  The examiner reported that he had reviewed the record, examinations and literature which indicated that the Veteran's death was a direct result of an overwhelming infection - the result of neutropenia, which was not associated directly or indirectly with coronary artery disease.  The examiner also found that there was nothing in the current body of medical knowledge to suggest a nexus between CAD as a causal or aggravational factor in leukemia. 

The Board sought an Independent Medical Examiner's (IME) opinion in July 2014.  The record was then forwarded to a university medical cancer center and reviewed by an assistant professor, who is also a staff physician and director of clinical research in oncology.  The expert found the Veteran's sepsis was "invariably a direct result of his AML with a highly probable influence from the myelosupressive effects of chemotherapy he received for his AML."  The oncologist concurred with Dr. Ellis that "the Veteran's AML most likely arose 'from a previously undiagnosed myelodysplastic syndrome.'"  After citing several cancer studies, the oncologist opined that "the Veteran most likely did not develop myelodysplastic syndrome in the late 1960's, to have lived with this condition until 2007 before it transformed to a fatal diagnosis of AML."  The IME further noted that while it is not impossible to rule out a clinical scenario where a patient harbored a pre-malignant condition for almost half a century before succumbing to his disease, it was the IME's opinion that it was less likely than not that either the Veteran's myelodysplastic syndrome or AML was directly caused by exposure to herbicides during his service. 

Following the JMR, the appellant's attorney submitted a medical opinion from a registered nurse who had reviewed the copy of the claim file that had been provided the attorney.  

It was stated that it was as likely as not that the Veteran's CAD caused his cardiovascular accidents and significantly contributed to his death.  The rationale was that it was well established in the medical community that ischemic heart disease (IHD) included CAD and arteriosclerosis which, in turn, cause a hardening or narrowing of the arteries due to a build-up of cholesterol and plaque on the inner walls of the arteries.  VA had conceded that IHD, which included CAD, was related to herbicide exposure and, as the Veteran was so exposed in Vietnam, the CAD was presumed to be linked to his herbicide exposure.  Thus, the CAD was related to military service.  

It was well accepted in the medical community that hardening or narrowing of the arteries due to a build-up of cholesterol and plaque could reduce or even block blood flow and commonly resulted in heart attacks, death, chest pain, abnormal heart beat, transient ischemic attacks, and other related arterial diseases.  The process that caused plaque to accumulate in the coronary arteries affected all the arteries in his body.  In this case, the Veteran had plaque build-up in his carotid arteries.  The medical records demonstrated that he had 100 percent occlusion of the left internal carotid artery and severe stenosis, of greater than 80 percent, of the proximal right internal carotid artery.  He had had an endarterectomy but continued have significant carotid artery disease thereafter.  Due to his other medical conditions he was not considered a candidate for bypass surgery.  His plaque build-up was eventually attributed to CAD which remained the diagnosis until his death in April 2008.  There were no medical records or opinions questioning the diagnosis of CAD or providing alternative causes of the build-up of plaque in the Veteran's arteries.  Therefore, it was as likely as not that the Veteran's CAD caused occlusion of his arteries which in turn led to his multiple CVAs.  

In the medical opinion it was stated that there was agreement with the opinion of the coroner in the death certificate that the Veteran's CVAs significantly contributed to the Veteran's death.  As noted in the medical records, the Veteran's induction chemotherapy treatment for his leukemia was delayed due to significant carotid artery stenosis.  Chemotherapy treatment was delayed while the Veteran had the right carotid endarterectomy in June 2007 and while the condition was monitored to prevent re-stenosis.  In fact, it was noted that the neurologic problems he experienced from his CAD seemed to be a more life threatening acute problem than his leukemia, which showed the severity of the condition [i.e., the CAD] and its impact on him.  After he began chemotherapy for this myelogenous leukemia, treatment for his CAD was stopped due to the chemotherapy and the expected fall in platelets.  Since the Court had stipulated that a significant condition contributing to the Veteran's death was his multiple CVAs, it was opined that it was more likely than not that the Veteran's CAD caused his multiple CVAs which, in turn, significantly contributed to his death.  

Law and Regulations

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Under 38 U.S.C.A. § 1116(b), the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to herbicides.  The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as diabetes mellitus type II), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially, or materially, to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death." 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b). 

To be considered a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service connected disability casually shared in producing death; rather, a causal connection must be shown.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312. 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service- connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2015); Lathan v. Brown, 7 Vet. App. 359 (1995).  


Analysis

The Board finds the recently submitted private medical opinion to be persuasive.  In this regard, the prior medical opinions of record, including the IME which focused on the Veteran's leukemia, did not address the matter of whether the Veteran's CAD caused or contributed to the Veteran's multiple CVAs that significantly contributed to his death.  

In this regard, the February 2014 VA medical opinion was that the Veteran's death was due to an overwhelming infection from neutropenia, and that the neutropenia was not associated with CAD.  However, as noted above, even if death was due to some other overwhelming cause, consideration must be given to whether a condition related to military service had a material influence in accelerating death if it was of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).  As to this, because the evidence shows that the CAD caused or contributed to the multiple CVAs that in turn contributed to the Veteran's death, and in light of the recently submitted private medical opinion, it is reasonable to conclude that the CAD and it effect in causing the multiple CVAs was both progressive and, ultimately, debilitating in nature.  Accordingly, with the favorable resolution of doubt in favor of the appellant, service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


